Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
1. A system for positive dispense verification, the system comprising:
a plurality of light detectors;
a plurality of light emitters, wherein light transmitted from the light emitters is directed toward the plurality of light detectors;
a liquid dispense device containing liquid positioned above a light curtain defined by the light directed from the plurality of light emitters toward the plurality of light detectors, and the liquid dispense device is configured to be positioned relative to a surface such that the liquid dispensed from the liquid dispense device travels through the light curtain onto the surface; and
an amplifier communicatively coupled to the plurality of light detectors, wherein the amplifier generates a signal in response to an interrupt in a transmission of light from the plurality of light emitters to the plurality of light detectors.

2.  The system of claim 1, wherein the light curtain is configured to be one of proximately horizontal or proximately parallel in relation to the surface onto which liquid from the liquid dispense device is dispensed.

11. The system of claim 1, further comprising the surface; wherein the surface is a target plate onto which the liquid is to be dispensed; wherein a span of the space between the plurality of light emitters and the plurality of light detectors is large enough so that the target plate fits within the span.

Cancel non-elected claims 18-25.

Allowable Subject Matter
Claims 1-2, 4-13, 15, 17, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior rejections and/or the arguments have been found to be persuasive. The closest prior art of record, Govyadinov, does not teach nor fairly suggests the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798